 1
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10
     DONALD ROBINSON,                                    Case No.: 2:18-cv-01763-JAD-NJK
11
            Plaintiff(s),                                Order
12
     v.                                                  (Docket No. 16)
13
     GREAT PLAINS LENDING LLC, et al.,
14
            Defendant(s).
15
16         Before the Court is Plaintiff and Defendant Trans Union’s notice of settlement. Docket
17 No. 16. The Court ORDERS these parties to file a stipulation of dismissal no later than January
18 14, 2019.
19         IT IS SO ORDERED.
20         Dated: November 14, 2018
21                                                          _______________________________
                                                            NANCY J. KOPPE
22                                                          United States Magistrate Judge
23
24
25
26
27
28

                                                  1
